COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              WINN RESIDENTIAL LIMITED PARTNERSHIP
               AND WAUSAU UNDERWRITERS
               INSURANCE COMPANY
                                                                                     MEMORANDUM OPINION*
              v.     Record No. 0957-13-2                                                 PER CURIAM
                                                                                       SEPTEMBER 3, 2013
              EMORY ARRINGTON


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (John T. Cornett, Jr.; Daniel E. Lynch & Associates, P.C., on brief),
                               for appellants.

                               (Malcolm Parks; Maloney, Parks & Clarke, P.C., on brief), for
                               appellee.


                     Winn Residential Limited Partnership and its insurer (hereinafter referred to as employer)

              appeal an April 26, 2013 decision of the Workers’ Compensation Commission reversing the

              deputy commissioner’s denial of benefits to Emory Arrington (claimant). Employer contends

              the commission erred in 1) “finding that the claimant suffered an accident as defined by the

              Workers’ Compensation Act,” 2) “awarding the claimant benefits pursuant to the Act as he failed

              to prove that he sustained an injury by accident,” and 3) “awarding the claimant benefits without

              addressing the issue of whether the claimant suffered an injury as a result of such accident.”

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Arrington v. Winn Residential Ltd. P’ship, JCN VA000-0042-8245 (Apr. 26,

              2013). We dispense with oral argument and summarily affirm because the facts and legal

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-